Name: Council Regulation (EEC) No 3766/85 of 20 December 1985 on the disposal by the Kingdom of Spain of the raw tobacco stored in that country from harvests prior to accession
 Type: Regulation
 Subject Matter: Europe;  plant product;  production
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 362/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3766/85 of 20 December 1985 on the disposal by the KingdomofSpain of the raw tobacco stored in that country from harvests prior to accession THE COUNCIL OF THE EUROPEAN COMMUNITIES, y Fermentaci6n del Tabaco , as the case may be; whereas the Spanish authorities have made a survey of stocks from harvests prior to the 1985 harvest ; whereas it is at present possible to do no more than estimate stocks from the 1985 harvest ; Having regard to the Treaty establishing the European Economic Community , Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 91 thereof, Whereas these stocks may be disposed of in accordance with Spanish legislation , subject fo- provisions allowing the Commission to maintain the balance of the Community market ; Having regard to the proposal from the Commission, Whereas , having regard to the large stocks to be disposed of, it should be laid down that the quantities which have been bought in or are held by Tabacalera and the Servicio Nacional de Cultivo y Fermentaci6n del Tabaco which may be put up for sale during a given period may not exceed a certain limit; whereas , for those reasons it seems appropriate to fix a five-year period for the disposal of these stocks , to begin as from accession ; Whereas pursuant to Article 86 of the Act of Accession, any stock of products in free circulation in Spanish territory on 1 March 1986 which in quantity exceeds what may be considered representative of a normal carry-over stock must , under Community procedures to be specified and within time-limits to be determined under the conditions provided for in Article 91 of that Act , be eliminated by and at the expense of the Kingdom of Spain ; whereas the concept of normal carry-over stock is defined for each product on the basis of criteria and objectives particular to each common organization of the market; Whereas only tobacco which meets the minimum quality requirements for disposal will be eligible ; whereas some of the tobacco stored in Spain will , because of its characteristics , fail to attract a buyer ; whereas accordingly provision should be made for the Kingdom of Spain physically to destroy the tobacco in such cases ; Whereas some of the tobacco grown in Spain is of a variety or quality for which there is , generally speaking, no market demand; whereas some tobaccos which cannot be disposed of have, in quantities which vary according to the harvest and variety , been bought in or held in storage by the Spanish State monopoly for several years ; whereas , accordingly , since those quantities are not used for the purposes of regulating the market , and since the concept of normal carry-over stock does not correspond to the conditions of operation of the common organization of the market , any tobacco which was harvested prior to the accession and which is stored in Spain should be eliminated by and at the expense of that country ; Whereas pursuant to Article 2 ( 3 ) of the Treaty of Accession of Spain and Portugal , the institutions of the Community may adopt before accession the measures referred to in Article 91 of the Act of Accession , these measures entering into force only subject to and on the date of entry into force of that Treaty , Whereas the first harvest subject to the common organization of the market is the 1986 harvest; Whereas the tobacco stocks withdrawn from the market which are at present in storage in Spain have been bought in or are held by Tabacalera or the Servicio Nacional de Cultivo HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down general rules for applying Article 86 of the Act of Accession . No L 362 / 2 Official Journal of the European Communities 31 . 12 . 85 Article 2 1 . This Regulation applies to raw tobacco falling within heading No 24.01 of the Common Customs Tariff which :  originates in Spain ,  was harvested from 1971 to 1985 and has been bought in or is held by Tabacalera or the Servicio Nacional de Cultivo y Fermentaci6n del Tabaco. 2. For the purposes of this Regulation, the Kingdom of Spain shall notify the Commission , not later than 31 July 1986 , of the quantities of tobacco from the 1985 harvest bought in or held by Tabacalera or the Servicio Nacional de Cultivo yFermentacion del Tabaco , broken down by variety, and the date of the last withdrawal of tabacco by the agency concerned . 3 . The date relating to the stock from harvests prior . to 1985 and the estimates for the 1985 harvest are specified in the Annex. 3 . Not more than one quarter of the quantities referred to in the Annex shall be disposed of in any one year . 4 . The stocks shall be disposed of on the markets of third countries . However , the Commission shall determine each year, on the basis of all the information at its disposal and of the information supplied by the Kingdom of Spain , in accordance with the procedure laid down in Article 4 , whether the stocks to be disposed of for the year in question may be placed on the Community market and , if so , the quantities and varieties thereof. 5 . The Spanish authorities may decide to destroy all or part of the quantities to be disposed of. The quantities destroyed may exceed those obtained by applying the percentage laid down in paragraph 3 . 6 . Every six months the Kingdom ofSpain shall notify the Commission of the quantities disposed of, their destinations and the prices obtained . When providing this information the Kingdom of Spain shall , in cases where it has destroyed tobacco , state the quantity and varieties concerned and the year in which they were harvested . Article 4 The detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 727 /70 of 21 April 1970 on the common organization of the market in raw tobacco (*). Article 5 Subject to the entry into force of the Act ofAccession of Spain and Portugal , this Regulation shall enter into force on 1 January 1986 . Article 3 1 . The disposal of the stocks referred to in Article 2 shall be effected in accordance with Spanish legislation , and in compliance with this Regulation . Disposal shall be managed in such a way that no disturbance of the Community market takes place. 2 . The stocks referred to in Article 2 and belonging to Tabacalera and the Servicio Nacional de Cultivo y Fermentaci6n del Tabaco on 31 December 1985 shall be disposed of before 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. STEICHEN (') OJ No L 94 , 28 . 4 . 1970 , p. 1 . 31 . 12 . 85 Official Journal of the European Communities No L 362/ 3 ANNEX Stocks of tobacco held by Tabacalera SA and the Servicio National de Cultivo y de FermentaciÃ ³n del Tabaco (SNCFT) (tonnes) Harvest, variety Baled tobacco SNCFT stocks Tabacalera SA stocks Total Harvest 1971 Santafe  44,5 44,5 Total  44,5 44,5 Harvest 1973 Santafe  44,6 44,6 Total  44,6 44,6 Harvest 1974 \ Santafe 103,9 72,4 176,3 Total 103,9 72,4 176,3 Harvest 1975 Santafe Havana 581,2 2,5 281,8 863,0 2,5 Total 583,7 281,8 865,5 Harvest 1976 Santafe Burley fermentable 2 033,7 35,6 169,5 2 069,3 169,5 Total 2 033,7 205,1 2 238,8 Harvest 1977 Santafe Havana Burley fermentable 265,5 132.1 594.2 262,0 341,6 527,5 132,1 935,8 Total 991,8 603,6 1 595,4 Harvest 1978 Havana Burley fermentable 228,3 327,3 " 283,1 228.3 610.4 Total 555,6 283,1 838,7 Harvest 1979 Santafe Havana Burley fermentable 379,9 3 189,1 24,5 2,1 2 128,3 24,5 382,0 5 317,4 Total 3 569,0 2 154,9 5 723,9 Harvest 1980 Havana Burley fermentable 439,8 6 962,0 128,0 3 055,1 567,8 10 017,1 Total 7 401,8 3 183,1 10 584,9 Harvest 1981 Santafe Havana Burley fermentable 2,8 35,2 1 260,7 57,8 259,8 10 334,9 60,6 295,0 11 595,6 Total 1 298,7 10 652,5 11 951,2 No L 362 / 4 Official Journal of the European Communities 31 . 12 . 85 (tonnes) Harvest , variety Baled tobacco SNCFT stocks Tabacalera SA stocks Total Harvest 1982 SantafÃ © Havana Burley fermentable 1 405,1 148,4 29,5 9 846,8 148,4 29,5 11 251,9 Total ' 1 405,1 10 024,7 11 429,8 Harvest 1983 . Santafe Havana Burley fermentable 5 658,1 579,0 510,0 1 100,6 579,0 510,0 6 758,7 Total 5 658,1 2 189,6 7 847,7 Harvest 1984 SantafÃ © Havana Burley fermentable 190,3 571,9 653,8 16 883,5 571,9 653,8 17 073,8 Total 190,3 18 109,2 18 299,5 Harvest 198S Santafe Havana Burley fermentable  714,0 692,0 13 638,0 714,0 692,0 13 638,0 Total  15 044,0 15 044,0